REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 2-4, 6-14, 16-21 are allowed.
Claims 2 and 20-21 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the changed uplink/downlink configuration includes at least a  predetermined  
number of uplink subframes, the circuitry notifies the terminal device of the appropriate radio resource for D2D communication for each of the multiple configurations, the appropriate radio resource of a respective configuration includes at least one uplink subframe and a period, and a number of uplink subframes included in the appropriate radio resource differs 
from a number of uplink subframes of the changed uplink/downlink configuration.
It is noted that the closest prior art, Ohwatari et al. (US 20160165616, Jun. 9, 2016) shows Dynamic TDD (Time Division Duplex) in which uplink/downlink resource configurations of multiple cells are dynamically changed, and device-to-device (D2D) communications have been studied.
It is noted that the closest prior art, Van Der Li et al. (US 9918290 Mar. 13 2018) shows the resource pool configurations, the FOR resource pool configuration includes information of a duralion of a window for bitmap and sublrames within the duration of the window, the FDD resource pool configuration is the same as TDD resource poal configuration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464